MEMORANDUM OPINION
PER CURIAM.
This is an Original Proceedings filed by the petitioner, Mary Katherine Jones, in which she attempts to perfect ah appeal by way of habeas corpus, from her conviction of Grand Larceny, case #31179, in the District Court of Oklahoma County, Oklahoma, in which she received a sentence of Three Years.
This proceeding was filed in this Court on March 3, 1966. On March 9, 1966, petitioner was admitted to Oklahoma State Penitentiary for another conviction from Oklahoma County in which she plead guilty, for Petit Larceny, After A Former Conviction of a Felony, District Court case #29538, to serve a sentence of One Year.
This Court has repeatedly held that the writ of habeas corpus does not serve' as an appeal and review of the facts. See, Alberty v. Page, Okl.Cr., 391 P.2d 823; Maghe v. Page, Okl.Cr., 395 P.2d 655; Grant v. State, Okl.Cr., 401 P.2d 529; and Wynn v. Page, Okl.Cr., 401 P.2d 534.
The correct procedure to bring this cause before the Court of Criminal Appe'als for a timely review, would be to file an appeal according to law, and a brief in support of petitioner’s allegations of error.
This petition for Writ of Habeas Corpus is accordingly denied.